Citation Nr: 0943059	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss; and 
if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus; and if 
so, whether the claim may be granted.

3.  Entitlement to service connection for a thoracolumbar 
spine disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

With respect to the issue of entitlement to service 
connection for degenerative disc disease of lumbar sprain 
(claimed as lumbar injury/sprain), the Board notes that the 
Veteran filed a claim for a lumbar injury and noted that 
while aboard the U.S.S. Randolph, he injured his lumbar spine 
and received treatment.  The Veteran stated that he believed 
that the in-service lumbar injury developed into arthritis as 
he aged.  The Veteran's service treatment records indicate 
that in November 1967, the Veteran presented with pain in 
lower back that had persisted for three days.  That medical 
record indicated that the Veteran strained the thoracic area 
of his back lifting and that his paraspinal muscles ached.  
Although the Veteran specifically noted the lumbar spine in 
his claim, the Board finds that the claim also encompasses 
the thoracic spine, and, therefore, the issue has been 
recharacterized to include the entire thoracolumbar spine.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).  

In August 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hearing loss, entitlement to service connection for tinnitus, 
and entitlement to service connection for a thoracolumbar 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for tinnitus was denied by 
an April 2001 rating decision that was not appealed.

2.  Evidence submitted subsequent to the April 2001 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision which denied a claim for 
service connection for tinnitus is final. 38 U.S.C. § 7105 
(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
April 2001 rating decision, and the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. §§ 
5108; 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board 
observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for tinnitus as well as the issue of entitlement 
to service connection for tinnitus, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  
  
New and Material Evidence

In a decision dated in April 2001, the RO denied the 
Veteran's claim for service connection for tinnitus.  The 
Veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 7105 (c) 
(West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).  
Thus, the April 2001 rating decision is final.  

The Veteran's application to reopen his claim of service 
connection for tinnitus was received in November 2005.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the Veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a September 2006 rating decision, the 
RO declined to reopen the Veteran's claim of entitlement to 
service connection for tinnitus.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2009).  
When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).    

The April 2001 rating decision denied service connection for 
tinnitus on the basis that the condition did not occur in nor 
was caused by service.  Based on the grounds stated for the 
denial of service connection for tinnitus in the April 2001 
rating decision, new and material evidence would consist of 
evidence linking the Veteran's tinnitus to active service.  
In this regard, additional evidence received since the April 
2001 rating decision includes a VA examination report dated 
in March 2009 in which the VA examiner noted that the Veteran 
reported that tinnitus began shortly after the military in 
the mid 1970s.  The VA examiner opined that the tinnitus was 
most likely due to a combination of service and civilian 
noise exposure.

In regard to the evidence submitted since the April 2001 
rating decision, the Board finds that the March 2009 VA 
examination report is neither cumulative nor redundant.  
Further, the March 2009 VA examination report relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).  The Board presumes that this evidence 
is credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).
.
The Board has considered the evidence received since the 
April 2001 rating decision and finds that there is evidence 
that the Veteran's tinnitus was incurred in service.  
Accordingly, the Board finds that the evidence received 
subsequent to April 2001 rating decision is new and material 
and serves to reopen the claim.  To this extent only, the 
appeal is granted.


ORDER

New and material evidence has been submitted, and the claim 
for service connection for tinnitus is reopened.


REMAND

As the Board has granted the Veteran's request to reopen his 
previously denied claim of service connection for tinnitus, a 
remand of the underlying service connection claim is 
necessary to accord the RO an opportunity to adjudicate the 
issue on a de novo basis.

With respect to the issues of whether new and material 
evidence has been received to reopen a claim for service 
connection for hearing loss and entitlement to service 
connection for tinnitus, as noted above, to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson and Pond, supra.  

The Veteran's DD Form 214 indicates that the Veteran was an 
electrician.  The Veteran testified at the RO in January 2009 
that he was in the Navy aboard an aircraft carrier, the 
U.S.S. Randolph for three months and that his duty was taking 
care of the lowering of the aircraft, changing the black 
boxes, and taking care of the instruments on the instrument 
panel.  The Veteran also testified that he was required to be 
on the deck during launch and recoveries.  The Veteran 
testified that he was around jet engines constantly.  The 
Veteran testified that he was transferred to the U.S.S. 
Intrepid for approximately nine months and then the U.S.S. 
Roosevelt for three months; and that on both vessels 
performed the same duties and was subjected to the same noise 
exposure as on the first vessel.  The Veteran testified that 
he had a little trouble with his ears during service and 
ringing in his ears by the mid 1970s which had worsened over 
the years.    

The March 2009 VA examiner opined that the hearing 
loss/tinnitus was not caused by or a result of excessive 
noise exposure during military service.  The examiner stated 
that the hearing at enlistment and discharge both revealed 
normal hearing bilaterally.  However, the examiner also 
stated that the Veteran did report that tinnitus began 
shortly after the military in the mid 1970s and that tinnitus 
was most likely due to a combination of service and civilian 
noise exposure.  As the March 2009 VA examiner's opinions are 
inconsistent, the entire report is not competent medical 
evidence.

In order to afford the Veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that an additional medical opinion in 
conjunction with the review of the entire record and 
examination of the Veteran is warranted to indicate whether 
or not the Veteran's hearing loss and tinnitus are related to 
service.  Once the Secretary undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, he must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In addition, the Board notes that the Veteran's service 
personnel file is not of record.  Thus, the Veteran's 
complete service personnel file (201 file) should be obtained 
for review as to his responsibilities and assignments.
    
With respect to the Veteran's claim for service connection 
for a thoracolumbar spine disability, the Veteran testified 
in August 2009 that he injured his low back in November 1967 
during service while loading cartons of milk while standing 
on a latter.  The Veteran testified that he would stretch up 
to receive a carton with seven gallons of milk and bend over 
to give the carton to a person standing below him.  The 
Veteran testified that his back seized up, pain shot through 
him, and he dropped one of the cartons.  The Veteran 
testified that he could hardly walk and was walking bent 
over.  The Veteran testified that he was treated for a week 
with physical therapy in the whirlpool tub and put on light 
duty.  The Veteran testified that he began seeing a 
chiropractor in the late 1970s and started treatment with VA 
in 2002.  The Veteran testified that he had an MRI in August 
2007 which showed that his disc was blown out and that his 
vertebrae collapsed together.  

The Veteran's attorney argued that since the June 2006 VA 
examination, more relevant evidence has been added to the 
file including a buddy statement from the Veteran's brother 
who also served in the Navy with the Veteran, and statements 
from the Veteran's wife and daughter.  The Veteran's attorney 
also noted that since the June 2006 VA examination, there 
have been x-rays and MRIs. With respect to the August 2007 
MRI, the Board notes that the report is not of record.  

Therefore, this issue must be remanded to obtain the August 
2007 MRI report.  Thereafter, the Veteran should be afforded 
a VA spine examination which addresses the etiology of all 
current thoracolumbar spine disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for any hearing 
loss, tinnitus, or thoracolumbar spine 
disorder that is not evidenced by the 
current record.  If so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran's 201 personnel file 
should be obtained and associated with 
the claims file.  

3.  The August 2007 MRI report should be 
obtained and associated with the claims 
file.  

4.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present hearing loss 
and tinnitus.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's current hearing loss 
and/or tinnitus is related to the 
Veteran's active duty service.  

5.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any present thoracolumbar 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify any and all thoracolumbar 
disorders and provide an opinion as to 
whether it is at least as likely as not 
that any current thoracolumbar disorder 
is related to the Veteran's active duty 
service, including the symptoms 
documented in November 1967.  

With respect to VA examinations above, it 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


